DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9410816. Although the claims at issue are not identical, they are not patentably distinct from each other because the metes and bounds of this application would obviously have been construed from those of the patent by one having ordinary skill in the art at the time the invention was file.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 1-3 and 9-11 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Moroto 5,121,326 in view of Doi ‘811.
     The patent to Morota discloses a device that calculates a shortest path based on a path rank as disclosed in columns 10 and 11. The device clearly compares two paths that have nodes.
(41)   Next, a transition is made to a course search mode, in which optimum 
course directions to each and every intersection are set.  For example, as 

to the destination are set for each of the intersections II-VII, as illustrated 
in FIG. 12(a).  FIG. 12(b) shows an example of the data.  In accordance with 
this course search, direction of travel at each intersection is set by 
successively obtaining, starting from the intersection nearest the destination, 
the direction that will give the shortest distance to the destination, by way 
of example.  Processing for entry of present position, which is the departure 
point, is performed next. 
       The device lacks the exact disclosure of terminating the iterations based on an improvement of rank metric. It is considered obvious to one having ordinary skill in the art that the device uses a metric to determine the best route and stops when the metric is achieved based on the location and destination address, in order to truncate the calculation. The above modified reference to Morota lacks the exact disclosure of a pleasantness score at the nodes. The device of Doi discloses in Figures 3-5 the use of user’s preferences and likings, that are regarded as pleasantness. The route from departure location to destination clearly has nodes. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Morota with user’s likings(pleasantness) at the nodes as disclosed by Doi in order to provide a user preferable route.

    PNG
    media_image1.png
    743
    257
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    752
    597
    media_image2.png
    Greyscale

The remaining references cited on the PTO 892 disclose user preferences for a route.
                                                                  Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M CAMBY whose telephone number is (571)272-6958.  The examiner can normally be reached on M - F flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on 571 270 7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.